1

Case 1:18-mj-01119 Document1 Filed on 11/26/18 in TXSD Page 1 of 16

 

AO 106 (Rev. 04/10) Application for a Search Warrant \ United States District Court
Ss
: FILED
UNITED STATES DISTRICT COURT
for the NOV 2 6 2018
Southern District of Texas
David J. Bradley, Clerk of Court
In the Matter of the Search of ) a
lefly d ibe th tob hed
(Bri describe the propery to be searches  — caeno,  Be[F-llIG-MI
QD )
( )
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
Dy ive i ion):

See attachment C

located in the Southern District of Texas , there is now concealed (identify the
person or describe the property to be seized):

See attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
om contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 2252A(a)(5}(B) knowingly possesses or knowingly accesses with intent to view any material that
contains an image of child pornography using any means or facility of interstate or
foreign commerce by any means, including by computer.

The application is based on these facts:

See attachment A

ot Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on thé attached sheet.

ce

Applicant’s signature

 

Scott Mclver, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence. 6

Date: ul 2olZork
i ferlature
City and state: Brownsville, Texas Ignacio Torteyg/ lil - U.S. Magistrate Judge

PA&nted name and title

 
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD_ Page 2 of 16

B-18-]19-M J
UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF TEXAS United States District Court
Southern District of Texas

FILED

NOV 2 6 2018
The residential property located at:
nn
David J. Bradley, Clerk of Court

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
ATTACHMENT A

IN THE MATTER OF THE SEARCH OF:

I, Scott P. McIver, being duly sworn, depose and say that:

1. Iam a Special Agent with the Department of Homeland Security (DHS), Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI). I have been a Special Agent since
September 2017. I graduated from the Criminal Investigator Training Program (CITP) and Homeland
Security Investigations Special Agent Training (HSISAT) programs at the Federal Law Enforcement
Training Center (FLETC) in Glynco, GA. Prior to becoming a Special Agent with HSI, my previous law
enforcement experience consists of 13 years (2004 to 2017) working as a Police Officer, Deputy Sheriff,
and State Agent with agencies in the Lafayette, Louisiana area and statewide, to include the Lafayette City
Police Department, the Lafayette Parish Sheriff's Office, and the Louisiana Alcohol and Tobacco Control
Enforcement Division.

2. As part of my official duties, I have conducted and participated in investigations relating to the
sexual exploitation of children. During these investigations, I have observed and reviewed examples of
child pornography in various forms of media, including computer media. I have also received training and
instruction in the field of investigating child pornography.

3. This affidavit is being submitted in support of an Application for a Search Warrant for a residential
home, freestanding structures, and vehicles located at <2? Rh Gee
(hereinafter TARGET RESIDENCE). Photographs of residence are contained in Attachment C to this
Affidavit. The search is for any computer hardware therein, for evidence of violations of Title 18, United
States Code, Section 2252A(a)(5)(B) and Title 18, United States Code, Section 2252A(a)(2), entitled
"Certain activities relating to material constituting or containing child pornography."

4. Based upon the information summarized in this application, I have reason to believe that evidence
of such violations is located at the named residential property.

5. The statements in this Affidavit are based in part on my investigation of this matter, and
information provided to me by other law enforcement officers. Since this affidavit is being submitted for
the limited purpose of securing a search warrant, I have not set forth every fact of this investigation.
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD_ Page 3 of 16

APPLICABLE LAW

6. This investigation concerns alleged violations of Title 18, United States Code, Section
2252A(a)(5)(B) and Title 18, United States Code, Section 2252A(a)(2), relating to the possession and
distribution of child pornography.

7. Title 18, United States Code, Section 2252A(a)(5)(B) prohibits any person from knowingly
possessing, or knowingly accessing with intent to view, any book, magazine, periodical, film, videotape,
computer disk, or any other material that contains an image of child pornography that has been mailed, or
shipped or transported using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or that was produced using materials
that have been mailed, or shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer.

8. Title 18, United States Code, Section 2252A(a)(2) prohibits a person from knowingly mailing,
transporting, or shipping child pornography in interstate or foreign commerce by any means, including by
computer. Title 18, United States Code, Section 2252A(a)(2)(A) prohibits a person from knowingly
receiving or distributing any child pornography that has been mailed or shipped or transported in interstate
or foreign commerce by any means, including by computer.

9. Per Title 18, United States Code, Section 2256(1), the term "minor” means any person under the
age of eighteen years.

10. ‘Per Title 18, United States Code, Section 2256(8), the term "child pornography" means any visual
depiction, including any photograph, film, video, picture, or computer-generated image or picture,
whether made or produced by electronic, mechanical, or other means, of sexually explicit conduct, where
the production of such visual depiction involves the use of a minor engaging in sexually explicit conduct;
such visual depiction is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaging in sexually explicit conduct; or such visual depiction has
been created, adapted, or modified to appear that an identifiable minor is engaging in sexually explicit
conduct.

11. Per Title 18, United States Code, Section 2256(2)(A), except as provided in subparagraph B,
"sexually explicit conduct" means actual or simulated sexual intercourse, including genital-genital, oral-
genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex, bestiality,
masturbation, sadistic or masochistic abuse, or lascivious exhibition of the genitals or pubic area of any
person.

12. For purposes of subsection 8(B) of this section, "sexually explicit conduct" means graphic sexual
intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of
the same or opposite sex, or lascivious simulated sexual intercourse where the genitals, breast, or pubic
area of any person is exhibited; graphic or lascivious simulated bestiality, masturbation, sadistic or
masochistic abuse; or graphic or simulated lascivious exhibition of the genitals or pubic area of any person.
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 4 of 16

CHILD PORNOGRAPHY ON THE INTERNET

13. Pursuant to your Affiant's training and experience, as well as the training and experience of other
law enforcement personnel, your Affiant has learned that child pornography is not readily available in
retail establishments. Accordingly, individuals who wish to obtain child pornography do so by ordering it
from abroad or by discreet contacts with other individuals who have it available. The use of the internet
to traffic in, trade, or collect child pornography has become one of the preferred methods of obtaining this
material. An individual familiar with the internet can use it, usually in the privacy of his own home, to
interact with another individual or a business offering such materials. The use of the internet offers
individuals interested in obtaining child pornography a sense of privacy and secrecy not available
elsewhere.

14. _ Based upon your Affiant's training and experience, your Affiant knows the internet is a worldwide
network of computer systems operated by governmental entities, corporations, and universities. In order
to access the internet, an individual computer user must subscribe to an access provider, which operates a
host computer system with direct access to the internet. The World Wide Web (www) is a functionality
of the internet, which allows users of the internet to share information.

15. | With a computer connected to the Internet, an individual computer user can make electronic
contact with millions of computers around the world. This connection can be made by any number of
means, including modem, local area network, wireless and numerous other methods. Child pornography
obtained via the internet can be saved to a variety of electronic media, including hard disk drives, flash
memory devices, CDs, DVDs, and others.

COMPUTER TERMS

16. For the purposes of this affidavit, unless otherwise specifically indicated, the term computer, as
defined in 18 USC §1030(e) (1), refers to the box that houses the central processing unit (CPU), along
with any internal storage devices (such as internal hard drives) and internal communication devices (such
as internal modems capable of sending/receiving electronic mail or fax cards) along with any other
hardware stored or housed internally. Printers, external modems (attached by cable to the main unit),
monitors and other external attachments will be referred to collectively as peripherals and discussed
individually when appropriate. When the computer and all peripherals are referred to as one package, the
term computer system is used. Information refers to all the information on a computer system including
both software applications and data.

17. The term computer hardware as used in this affidavit refers to all equipment that can collect,
analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, optical, or similar
computer impulses or data. Hardware includes, but is not limited to, any data processing devices (such as
central processing units, memory typewriters, and self-contained laptops or notebook computers); internal
and peripheral storage devices, transistor-like binary devices, and other memory storage devices;
peripheral input/output devices (such as keyboards, printers, scanners, plotters, video display monitors
and optical readers); and related communications devices (such as modems, cables and connections,
recording equipment, RAM or ROM units, acoustic couplers, automatic dialers, speed dialers,
programmable telephone dialing or signaling devices and electronic tone generating devices); as well as
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 5 of 16

any devices, mechanisms, or parts that can be used to restrict access to computer hardware (such as
physical keys and locks).

18. The term computer software as used in this affidavit refers to digital information, which can be
interpreted by a computer and any of its related components to direct the way they work. Software is
stored in electronic, magnetic, optical, or other digital form. It commonly includes programs to run
operating systems, applications (such as word processing, graphics, or spreadsheet programs), utilities,
compilers, interpreters and communications programs.

19. The term computer-related documentation used in this affidavit refers to written, recorded, printed
or electronically stored material, which explains or illustrates how to configure or use computer hardware,
software or other related items.

20. | Computer passwords and other data security devices are designed to restrict access to or hide
computer software, documentation, or data. Data security devices may consist of hardware, software, or
other programming code. A password (a string of alpha-numeric or other special characters) usually
operates as a "digital key" to "unlock" particular data security devices. Data security hardware may include
encryption devices, chips, and circuit boards. Data security software or digital code may include
programming code that creates "test" keys or "hot" keys, which perform certain pre-set security functions
when touched. Data security software or code may also encrypt, compress, hide, or "booby- trap" protected
data to make it inaccessible or unusable, as well as reverse the process to restore it.

21. Visual depictions in the computer environment are usually in the form of "computer graphic files.”
Computer graphic files are files where photographs have been digitized into computer binary format. Once
in this format the graphic file can be viewed, copied, stored, transmitted, and/or printed. Computer graphic
files are differentiated by the type of format convention by which they were created. Common types of
computer graphic image files encountered are those in a Joint Photographic Experts Group or JPEG format
having the "jpg" file extension, those graphic files in a Graphic Interchange Format or GIF having the
" gif” file extension, and those graphic files in a Tagged Image File format or TIF having the ".tif” file
extension. Common video files encountered are those in a Moving Picture Experts Group or MPEG format
having the ".mpeg" or ".mpg" file extension and the Audio Video Interleave or AVI format having the
"avi" file extension. Although other file formats exist, these are the most common formats encountered.

COMPUTER SEARCHES

22. Based on your Affiant's consultation with experts in computer searches, data retrieval from
computers and related media, and consultation with other agents who have been involved in the search of
computers and retrieval of data from computer systems, as well as your Affiant’s own training and
experience, your Affiant knows that searching computerized information for evidence and
instrumentalities of a crime requires the seizure of all input/output peripheral devices, device-related
software (including passwords), documentation, and data security so that a qualified computer expert can
accurately retrieve the system's data in a laboratory or other controlled environment. These searches can
be complex and time consuming. This is true because of the following:

23. Computer storage devices (like hard disks, diskettes, tapes, laser disks, CD- ROMs, and DVDs)
can store the equivalent of hundreds of thousands of pages of information. Additionally, a suspect may
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 6 of 16

try to conceal criminal evidence, and he might store criminal evidence in random order with deceptive file
names. This may require searching authorities to examine all the stored data to determine which particular
files is evidence or instrumentalities of a crime. This sorting process can take weeks, depending on the
volume of data stored, and it would be impractical to attempt this kind of thorough data search on site.

24. In order to fully retrieve data from a computer system, the analyst also needs all magnetic storage
devices as well as the central processing unit (CPU). Further, the analyst again needs all the system
software (operating systems or interfaces and hardware drivers) and any applications software, which may
have been used to create the data (whether stored on hard drives or on external media) for proper data
retrieval.

25. Searching computer systems for criminal evidence is a highly technical process, requiring expert
skill and a properly controlled environment. The vast array of available computer hardware and software
requires even computer experts to specialize in some systems and applications, so it is difficult to know
before a search which expert is qualified to analyze the system and its data. In any event, data search
protocols are exacting scientific procedures designed to protect the integrity of the evidence and to recover
even "hidden," erased, compressed, password protected, or encrypted files. Since computer evidence is
extremely vulnerable to inadvertent or intentional modification or destruction (both from external sources
and / or from destructive code embedded in the system such as a "booby trap"), a controlled environment
is essential to its complete and accurate analysis.

26. The peripheral devices which allow users to enter or retrieve data from the storage devices vary
widely in their compatibility with other hardware and software. Many system storage devices require
particular input/output (or "I/O") devices in order to read the data on the system. It is important that the
analyst be able to properly reconfigure the system as it now operates in order to accurately retrieve the
evidence listed above. In addition, the analyst needs the relevant system software (operating systems,
interfaces, and hardware drivers) and any applications software, which may have been used to create the
data (whether stored on hard drives or on external media), as well as all related instruction manuals or
other documentation and data security devices. If the analyst determines that the I/O devices, software,
documentation, and/or data security devices are not necessary to retrieve and preserve the data after
inspection, the government will return them in a reasonable time.

27. Investigations have shown that the computer and its storage devices, the monitor, keyboard, and
modem can all be instrumentalities of the crime of advertising, distribution, receipt, and/or possession of
child pornography in violation of law, and should all be seized as such.

28. In your Affiant's experience and after consultations with other agents and experts in the field of
child exploitation who have been involved in investigations related to child pornography, it is of great
value during a search to secure all photographs of children, regardless of whether or not the photographs
meet the definitions of child pornography, in that the photographs are crucial in identifying any victims
of child pornography whose images may be contained in law enforcement repositories of victims of child

pornography.
 

Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 7 of 16

PEER TO PEER FILE SHARING AND THE BITTORRENT NETWORK

29. Peer-to-Peer (P2P) file sharing programs are a standard way to transfer files from one computer
system to another while connected to a network, usually the internet. Peer-to-Peer file sharing programs
allow groups of computers using the same file sharing network and protocols to connect directly to each
other to share files. Peer-to-Peer file sharing networks, such as the BitTorrent Network are frequently
used to trade image and video files of child pornography.

30. | Based on my knowledge and experience, this Affiant has learned the following regarding the
operation of the BitTorrent file-sharing network:

_ 30(a). BitTorrent is an open source public file-sharing network. Most computers that are part of this
network are referred to as peers or hosts. A peer can simultaneously provide files to peers while
downloading files from other peers. Peers may be elevated to temporary indexing servers referred to as an
“ultra-peer.” Ultra-peers increase the efficiency of the BitTorrent network by maintaining an index of the
contents of network peers. BitTorrent users query ultra-peers for files and are directed to one or more
peers sharing that file. There are many ultra-peers on the network, if one shuts down the network continues
to operate.

30(b). The BitTorrent network can be accessed by computers running many different client programs.
These programs share common protocols for network access and file sharing. The user interface, features
and configuration may vary between clients and versions of the same client.

30(c). During the default installation of a BitTorrent client, settings are established which configure the
host computer to share files. Depending upon the BitTorrent client used, a user may have the ability to
reconfigure some of those settings during installation or after the installation has been completed.

30(d). Typically, a “setting” establishes the location of one or more directories or folders whose contents
(files) are made available for distribution to other BitTorrent peers.

30(e). Typically, a “setting” controls if other users of the network can obtain a list of the files being
shared by the host computer.

30(f). Typically, a “setting” controls if users will be able to share portions of a file while they are in the
process of downloading the entire file. This feature increases the efficiency of the network by putting
more copies of file segments on the network for distribution.

30(g). Files located in a peer’s shared directory are processed by the client software. As part of this
processing, a SHA1 hash value is computed for each file in the user’s shared directory.

30(h). A file processed by this SHAI operation results in the creation of an associated hash value often
referred to as a digital signature. SHA1 signatures provide certainty that two or more files with the same
SHA1 signature are identical copies of the same file regardless of their file names.

30(i). The BitTorrent network uses SHA1 values to improve network Efficiency. Users may receive a
selected file from numerous sources by accepting segments of the file from multiple peers and then
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 8 of 16

reassembling the complete file on the local computer. The client program succeeds in reassembling the
file from different sources only if all the segments came from exact copies of the same file. The network
uses SHA1 values to ensure exact copies of the same file are used during this process.

30G). Upon connecting to the BitTorrent network, the BitTorrent client compiles a list of the shared files,
files details and the file’s associated SHA1 values and submits the list to the ultra-peers. This information
is then propagated to other ultra-peers throughout the network. The frequency of updating information as
file changes occur or candidates leave the network is dependent upon the client software being used and
networking protocols. The information sent to the ultra-peers is data about the file and not the actual file.
The file remains on the peer computer. In this capacity, the ultra-peer acts as a pointer to the files located
on each peer. The network may be referred to as decentralized due in part to the fact that files do not
reside on a single server but are located on individual peers throughout the network.

30(k). The BitTorrent software allows the user to search for pictures, movies and other files by entering
descriptive text as search terms. These terms are typically processed by the ultra-peers based upon the
information about the files that had been sent by individual peers.

30(1). Entering search terms into a BitTorrent client returns a list of files and descriptive information
including, in some client software, the associated SHA1 signature.

30(m). A person can compare the SHAI signatures of files being shared on the network to previously
identified SHA1 signatures of any file including child pornography. Using a publicly available BitTorrent
client a user can select the SHA1 signature of a known file and attempt to receive it.

30(n). Once a specific file is identified, the download process can be initiated. Once initiated, a user is
presented with a list of peers or IP addresses that have recently been identified as download candidates
for that file. This allows for the detection and investigation of computers involved in possessing, receiving
and/or distributing files of previously identified child pornography.

30(0). The IP addresses can be used to identify the location of these computers. A review of the SHA1
signatures allows an investigator to identify the files that are child pornography.

30(p). The returned list of IP addresses can include computers that are likely to be within this jurisdiction.
The ability to identify the approximate location of these IP address is provided by IP geographic mapping
services, which are publicly available and used for marketing and fraud detection. At this point in the
investigative process, a recent association between a known file (based upon SHA1 comparison) and a
computer having a specific IP address (likely to be located within a specific region) can be established.

30(q). Once this association has been established, an investigator can attempt to download the file from
the associated peer or view the contents of the shared directory. Depending upon several factors including
configuration and available resources, it might not be possible to do either.

30(r). Depending on the associated peer configuration and available peer resources a listing of the files
being shared may be displayed. The file list can only be obtained if the associated peer is connected to the
network and running a BitTorrent client at that moment.
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 9 of 16

30(s). By receiving either a file list or portions of a download from a specific IP address the investigator
can conclude that a computer, likely to be in this jurisdiction, is running a BitTorrent client and possessing,
receiving and/or distributing specific and known visual depictions of child pornography.

DETAILS OF THE INVESTIGATION

31. On or about May 9, 2018, special agents from the Rio Grande Valley Child Exploitation
Investigation Task Force (RGV CEITF) conducted an online investigation on the BitTorrent network for
offenders sharing child pornography on the internet. Internet Protocol (IP) address 70.117.196.153 was
identified as possessing and distributing child pornography. Using a computer running investigative
BitTorrent software, agents monitored IP address 70.117.196.153.

32. During the investigation agents conducted a search of IP address 70.117.196.153 using a website
established by law enforcement for child exploitation investigations. The website is used to share
information on IP addresses suspected of possessing and distributing child pornography and for
deconfliction purposes. The website is affiliated with Internet Crimes Against Children (ICAC) program.
The ICAC program is a nationwide initiative comprised of law enforcement personnel from federal, state
and local law enforcement established to combat the exploitation of children on the internet.

33. RGV CEITF agents successfully downloaded numerous friles that the device at IP address
_70.117.196.153 was making available. The device at IP address 70.117.196.153 was the sole candidate
for each download, and as such, each file was downloaded directly from this IP address.

34. | Two video/image files were selected as a representative sample for this affidavit to establish these
files do in fact contain child pornography. The following is a sample description of the files possessed and
distributed by the user at IP address 70.117.196.153:

34(a). The first file is a video approximately fifty-six (56) seconds in length. The video file depicts a
prepubescent minor female disrobing, masturbating, then posing for the camera.

34(b). The second file is a video approximately eight (8) minutes and forty-four (44) seconds in
length. The video file depicts a minor female disrobing and posing for the camera as she rubs her body.
Later in the video, an adult male hand comes into view and begins rubbing the minor female’s vagina.
The video continues with the female changing positions as she masturbates and the male’s hand rubs the
minor female’s buttocks. The adult male also inserts his finger into the minor female’s vagina several
times throughout the video. The video ends with the minor female blowing a kiss to the camera.

35. OnMay 9, 2018, agents conducted a query on the IP address 70.117.196.153 through the American
Registry for Internet Numbers (ARIN). ARIN reported IP address 70.117.196.153 to be registered to Time
Warner Cable Internet LLC.

36. _ On May 16, 2018, SA McIver served and received a summons return from Time Warner Cable
(Charter Communications, Inc.) for subscriber information for IP address 70.117.196.153. The subscriber
information returned by Time Warner Cable (Charter Communications, Inc.) is as follows:

Subscriber Name: Juan ESPINOSA
 

Case 1:18-mj-01119 Document 1 . Filed on 11/26/18 in TXSD Page 10 of 16

Subscriber Address:
MAC: 40490fc3069d

Phone Number: (Sao

37. |The TARGET RESIDENCE is a single-story home located in San Juan, Texas. The home is a
brick style construction, tan in color, with a white front door. The numbers 7” are displayed on a tan,
brick mailbox near the end of the driveway and on the home near the front door. The driveway of the
home is in the front of the house, accessed via QM. The investigation has also revealed that the
home does not have an open WiFi.

38. The investigation revealed that Bertha Franco-Vitela (DO Bq 1963) and Emesto Franco (DOB
QW 1995) are the primary residents of the TARGET RESIDENCE, and Bertha Franco-Vitela has an
associated phone number of QP which is consistent with the Time Warner Cable (Charter
Communications, Inc.) subscriber for the TARGET RESIDENCE. Juan ESPINOSA’s Texas
identification card also identifies “Bertha Vitela” and “Bertha Franco” as an emergency contact.

39. On July 27, 2018, SA Mclver received a summons return from Time Warner Cable (Charter
Communications, Inc.) that showed a new IP address associated with the TARGET RESIDENCE, but the
subscriber information remained the same. Further investigation revealed that the new IP address
(72.178.176.40) had multiple child pornography downloads associated with it.

40. As of October 18, 2018, at 05:07:37 AM (UTC), hash values associated with known child
pomography were found while monitoring IP address 72.178.176.40.

CHILD PORNOGRAPHY COLLECTION

41. Based upon your Affiant's training and experience, and after consulting with other investigators
working these matters, your Affiant has learned that child pornography distributors/collectors:

Al(a). Receive sexual gratification, stimulation, and satisfaction from actual physical contact with
children and/or from fantasies they may have while viewing children engaged in sexual activity or in
sexually suggestive poses (in person, in photographs or other visual media) or from literature describing
such activity.

41(b). Collect sexually explicit or suggestive materials (hard-core and soft-core pornography) in a variety
of media, such as photographs, magazines, motion pictures, video tapes, books, slides and/or drawings or
other visual media that they use for their own sexual arousal and gratification. Further, they may use this
type of sexually explicit material to lower the inhibitions of children they are attempting to seduce, to
arouse the selected child partner, and to demonstrate the desired sexual acts.

41(c). Almost always possess and maintain their material (pictures, films, video tapes, magazines,
negatives, photographs, correspondence, mailing lists, books, tape recordings, security of pornography,
"child erotica," etc.) in the privacy of their homes or some other secure location. Child
distributors/collectors typically retain pictures, films, photographs, negatives, magazines, correspondence,
books, tape recordings, mailing lists, child erotica, and videotapes for many years.
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 11 of 16

41(d). Often correspond and/or meet others to share information and materials, rarely destroy
correspondence from other child pornography distributors/collectors, conceal such correspondence as they
do their sexually explicit material, and often maintain lists of names, addresses, including email addresses,
and telephone numbers of individuals with whom they have been in contact and who share the same
interests in child pornography.

41(e). Generally, prefer not to be without their child pornography and/or child erotica for any prolonged
time. This behavior has been documented by law enforcement officers involved in the investigation of
child pornography throughout the world.

41(f). Maintain their collections in a safe, secure environment such as a home computer and surrounding
area, because this material is illegal, can be difficult to obtain, and can be difficult to replace. These
collections are maintained for extended periods of time, if not indefinitely, and are kept close by, usually
at their residence to enable the collector to view his collection which he values highly.

42. The visual images obtained, traded, and/or sold are prized by child pornography collectors, and
have emotional value to the collector. The visual images are intrinsically valuable for trading or selling
and therefore are destroyed or deleted only rarely by the collector. These images are often maintained by
the offender to blackmail the victim in the future, if necessary.

43. Kenneth V. Lanning is a retired FBI agent and a widely acknowledged expert in the field of child
sexual exploitation. Lanning spent 30 years with the FBI’s Behavioral Science Unit in Quantico, VA, and
in 1997 he received the FBI Director’s Award for Special Achievement for his career accomplishments in
connection with missing and exploited children. Lanning has aptly noted that many collectors of child
pomography swap pommographic images the way children swap baseball cards and that preferential sex
offenders with a sexual preference for children tend to collect predominately child pornography or erotica.
They typically collect things such as books, magazines, articles, newspapers, photographs, negatives,
slides, movies, albums, digital images, drawings, audiotapes, video recordings and equipment, personal
letters, diaries, clothing, sexual aids, souvenirs, toys, games, lists, paintings, ledgers, and photographic
and computer equipment all relating to their preferences and interests in a sexual, scientific, or social way.
It is also common for pedophiles to record their contacts and sexual abuse of children. These collections
and records are so important to pedophiles that they tend to keep them for extended periods of time, often
years. Lanning has found, moreover, that no matter how much child pornography the collector has, he
never seems to have enough, and he rarely throws anything away. Another typical feature of a child
pomography collection, according to Lanning, is its constancy. Even if evidence of the existence of child
pornography is several years old, Lanning states: “chances are [the preferential sex offender] still has the
collection now — only it is larger.” (Child Molesters: A Behavioral Analysis, by Kenneth V. Lanning,
Fifth Edition, Pub. 2010, by the National Center for Missing & Exploited Children.) In addition, your
Affiant’s experience and training has shown that such material is normally and generally kept in the
individual’s office, residence, automobile, or other secure location to ensure convenient and ready access.

10
 

Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 12 of 16

APPLICATION

44. Based on the information, your Affiant respectfully submits that there is probable cause to believe
that Juan A. ESPINOSA, who is believed to reside at the TARGET RESIDENCE, depicted in the
photograph attached as Attachment C to this Affidavit, is involved in the possession and distribution of
visual depictions of minors engaged in sexually explicit conduct that has been mailed or shipped or
transported in interstate or foreign commerce in violation of Title 18 U.S.C. Sections 2252A(a)(5)(B) and
2252A(a)(2). Additionally, there is probable cause to believe that evidence of the commission of criminal
offenses, namely, violations of 18 U.S.C. Sections 2252A(a)(5)(B) and 2252A(a)(2) is located in the
residence or structures photographed in Attachment C to this Affidavit or vehicles parked at the TARGET
RESIDENCE, and in computer hardware therein, and this evidence which is listed in Attachment B to this
Affidavit, is contraband, the fruits of crime, or things otherwise criminally possessed, or property which
is or has been used as the means of committing the foregoing offenses.

45. Your Affiant, therefore, respectfully requests that the attached warrant be issued authorizing the
search of all electronic storage media located during the search of the TARGET RESIDENCE, vehicles,
and any free-standing structures located at the TARGET RESIDENCE.

HS UR

Scott P. Mclver
Special Agent
Homeland Security Investigations

 

 

 

 

> v4 ;
Sworn and subseribad before me this ZO day of Ovo lv 2018.

 

IGNACIO TORT£YA, II
UNITED STAT#S MAGISTRATE JUDGE

11
 

Case 1:18-mj-01119 Document1 Filed on 11/26/18 in TXSD Page 13 of 16

ATTACHMENT B
LIST OF ITEMS TO BE SEARCHED, SEIZED AND EXAMINED

This affidavit is in support of application for a warrant to search the above mentioned computers and
peripherals, which are more specifically identified in the body of the application, including any
computers, associated storage devices and/or other devices located therein that can be used to store
information and/or connect to the Internet, for records and materials evidencing a violation of Title 18,
United States Code, Sections 2252 and 2252A, which criminalizes, in part, the possession, receipt and
transmission of child pornography (defined in Title 18, United States Code, Section 2256), as more
specifically identified below:

1. Any and all computers, tapes, cassettes, cartridges, streaming tape, commercial software
and hardware, computer disks, disk drives, monitors, computer printers, modems, tape drives, disk
application programs, data disks, system disk operating systems, magnetic media floppy disks, tape
systems and hard drive, terminals (keyboards and display screens) and other computer related operation
equipment, in addition to computer photographs, digital graphic file formats and/or photographs, slides
or other visual depictions of such digital graphic file format equipment that may be used to visually
depict child pornography, child erotica, information pertaining to the sexual interest in child
pornography, sexual activity with children or the distribution, possession, or receipt of child
pornography, child erotica or information pertaining to an interest in child pornography or child erotica.

2. Any and all computer software, including programs to run operating systems,
applications (like word processing, graphics, or spreadsheet programs), utilities, compilers, interpreters,
and communications programs.

3. Any computer-related documentation, which consists of written, recorded, printed or
electronically stored material that explains or illustrates how to configure or use computer hardware,
software or other related items.

4, Any and all records and materials, in any format and media (including, but not limited to,
envelopes, letters, papers, e-mail, chat logs and electronic messages), pertaining to the possession,
receipt or distribution of visual depictions of minors engaged in sexually explicit conduct, as defined in
Title 18, United States Code, Section 2256.

5. In any format and media, all originals, copies and negatives of visual depictions of
minors engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section 2256, or
child erotica.

6. Any and all records and materials, in any format and media (including, but not limited to,
envelopes, letters, papers, e-mail, chat logs and electronic messages) identifying persons transmitting
through interstate or foreign commerce, including via computer, any visual depiction of minors engaged
in sexually explicit conduct, as defined in Title 18, United States Code, Section 2256, or child erotica.

7. Any and all records and materials, in any format and media (including, but not limited to,
envelopes, letters, papers, e-mail, chat logs, electronic messages, other digital data files and web cache
information), bearing on the receipt, shipment or possession of visual depictions of minors engaged in
sexually explicit conduct, as defined in Title 18, United States Code, Section 2256.
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 14 of 16

8. Records of communication (as might be found, for example, in digital data files) between
individuals concerning the topic of child pornography, the existence of sites on the Internet that contain
child pornography or who cater to those with an interest in child pornography, as well as evidence of
membership in online clubs, groups, services, or other Internet sites that provide or make accessible
child pornography to its members and constituents.

9. Evidence of association, by use, subscription or free membership, with online clubs,
groups, services or other Internet sites that provide or otherwise make accessible child pornography.

10. Evidence of any online storage, e-mail or other remote computer storage subscription to
include unique software of such subscription, user logs or archived data that show connection to such
service, and user login and passwords for such service.

11. Records evidencing occupancy or ownership of the premises described above, including,
but not limited to, utility and telephone bills, mail envelopes, or addressed correspondence.

12. Records, in any format or media, evidencing ownership or use of computer equipment
and paraphernalia found in the residence to be searched, including, but not limited to, sales receipts,
registration records, records of payment for Internet access, records of payment for access to
newsgroups or other online subscription services, handwritten notes and handwritten notes in computer
manuals.

13. Graphic files (including, but not limited to files bearing graphic interchange format
extensions, .JPG, .GIF, .TIF, .AVI and .MPG), and the data within the aforesaid objects relating to said
materials, which may be, or are, used to visually depict child pornography or child erotica.

14. Any and all computer programs capable of viewing graphic files.

15. | Names and addresses of minors visually depicted while engaged in sexually explicit
conduct.

16. _ Files depicting sexual conduct between adults and minors.

17. Any and all records evidencing use or ownership of the computer described above,
including, but not limited to, registry and setup information within the computer’s operating system and
customization to the operating system’s directory structure.

18. Any and all photographs, compact disks, DVDs, motion picture films (including but not
limited to 8mm film), super 8 video, video cassette tapes, production and reproduction equipment,
motion picture cameras, video cameras, video cassette recorders, and other photographic and video
recording equipment used to produce or reproduce photographs, motion picture films, or video cassettes,
cameras, documents, books, records, ledgers, correspondence, receipts, magazines and other materials
reflecting the purchase, sale, trade, transmission, advertising, transport, distribution, receipt and
possession of any visual depiction of minors engaged in sexually explicit conduct or to show or evidence
Case 1:18-mj-01119 Document 1 Filed on 11/26/18 in TXSD Page 15 of 16

a sexual interest in minors or desire or motive to collect, distribute, and receive visual depictions of
minors engaged in sexually explicit conduct.

19. Any and all magazines, books, photographs, letters, written narratives and computer text
files or any other printed or electronic matter to show or evidence a sexual interest in minors or desire or
motive to advertise, distribute, transport, receive, collect or possess visual depictions of minors engaged
in sexually explicit conduct.

20. Any and all records showing or bearing indicia of the use, ownership, possession, or
control of the residential/business premises described as and items contained therein, computer
equipment, accessories, telephone(s), modems(s) or such records, whether stored on paper, in files,
invoices, bills, leases deeds, permits, licenses, telephone bills, tax receipts, or other documentation, or on
magnetic media such as tape, cassette, disk, diskette or on memory storage devices such as optical disks,
or storage media.

21. Envelopes, letters, and other correspondence, including, but not limited to, electronic
mail, chat logs, IRC logs, ICQ logs, all usage records for distributed file sharing technologies, and
electronic messages, offering to distribute and receive visual depictions of minors engaged in sexually
explicit conduct, or to show or evidence a sexual interest in minors or desire or motive to advertise,
distribute, transport, receive, collect and possess visual depictions of minors engaged in sexually explicit
conduct.

22. Records or other items which evidence ownership or use of computer equipment found in
the above residence, including, but not limited to, correspondence, sales receipts, and bills for Internet
access relating to any internet service provider, all handwritten notes and handwritten notes in computer
manuals.

23. Keys, storage combinations, passwords, and paperwork which indicate any other storage
containers of facilities that could contain evidence of collection, advertising, transport, distribution,

receipt, or possession of child pornography.

24. All software, manuals, documents or records relating to the operation of file servers.
 

Case 1:18-mj-01119 Document1 Filed on 11/26/18 in TXSD Page 16 of 16

ATTACHMENT C

Fea

The residence is a single-story home located in San Juan, Texas. The home is a brick style
construction, tan in color, with a white front door. The numbers a are displayed on a tan,
brick mailbox near the end of the driveway and on the home near the front door. The driveway
of the home is in the front of the house, accessed via Calle Tulipan.

 
